DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed May 24, 2022, was granted on June 28, 2022.  Therefore, this application will be accorded special status.
Claims 1-17 are pending in this application, and are under examination.

Information Disclosure Statement
	The Information Disclosure Statements (2) filed July 11, 2022 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 1702.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 516 (Figure 11E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms COCOON™, PERMALIFE™, DYNABEAD(S)™, VINETI®, NUCLEOCOUNTER®, GLUTAMAX™, LIVE/DEAD™, ALAMARBLUE™, CYTOFIX/CYTOPERM™, X-VIVO™, which are trade names or marks used in commerce, has been noted throughout this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  It is noted that the specification uses capitalization in some instances, the symbols in other instances, and no notation at all in other instances.  It is recommended that the specification is amended so as to use the same notations throughout the specification in order to be consistent.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “the process” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the process” be changed to “the method.”
	Claim 4 depends from claim 3, and is therefore included in this rejection.
Claim 4 recites the limitation "the process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the process” be changed to “the method.”
At claim 5, line 2, it is not clear to which “the T cell culture” refers.  Does this refer to the starting T cell culture, the activated T cell culture, the transduced T cell culture, the expanded T cell culture, or the genetically modified T cell culture.
Claim 6 depends from claim 5, and is therefore included in this rejection.
Regarding claim 6, the phrase "such as" at line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
At claim 6, line 2, it is not clear to which “the T cell culture” refers.  Does this refer to the starting T cell culture, the activated T cell culture, the transduced T cell culture, the expanded T cell culture, or the genetically modified T cell culture.
At claim 9, line 2, it is not clear to which “the cell culture” refers.  Does this refer to the starting T cell culture, the activated T cell culture, the transduced T cell culture, the expanded T cell culture, or the genetically modified T cell culture.
Claims 10-11 depend from claim 9, and are therefore included in this rejection.
At claim 10, lines 1-2, it is not clear how the accessory cell can comprise a particular type of cell.  It is suggested that “comprises” be changed to “is.”
At claim 10, line 2, it is not clear what is meant by the phrase “monocyte-derived cell.”  How like a monocyte must the cell be in order to be considered derived from a monocyte?  Are there any monocyte characteristics that must be retained by the cell?
Claim 11 depends from claim 10, and is therefore included in these rejections.
At claim 12, lines 1-2, it is not clear to which “the T cell culture” refers.  Does this refer to the starting T cell culture, the activated T cell culture, the transduced T cell culture, the expanded T cell culture, or the genetically modified T cell cultured.
Claims 13-16 depend from claim 12, and are therefore included in this rejection.
Claim 14 recites the limitation "the membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends from claim 14, and is therefore included in this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/751,999 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘999 application and the instant application claim automated methods for producing a genetically modified T cell culture in a fully enclosed cell engineering system by activating a T cell culture using either an antibody or dendritic cell, transducing the culture with a viral vector encoding an ectodomain, a transmembrane domain, and an endodomain.  The transduced culture is expanded, concentrated, and harvested, resulting in a culture that produces at least 20% more genetically modified T cells, which are CAR T cells, than expansion using a manual cell culture system with a flexible, gas permeable bag.  While the ‘999 application does not claim that the T cell culture is mixed with a magnetic selection reagent and exposing the culture to magnetic separation, the steps of the method are the same, as are the components of the system and the resulting CAR T cells.  Because the ‘999 application claims that the genetically modified cells are concentrated, which concentration can be via centrifugation, sedimentation, or filtration, each of which can be performed on magnetic bead cultures, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mock et al. (18 Cytotherapy 1002-1011 (August, 2016), and cited in the Information Disclosure Statement filed July 11, 2022) disclose an automated system and method for the production of genetically modified T cells which employs a closed, single-use tubing set (CliniMACS Prodigy®) in which T cells can be activated by contact with an antibody, transduced by a self-inactivating viral vector, expanded, concentrated and harvested (abstract, page 1004, and Figure 1).  This is in contrast with the claimed invention which requires that the cell culture chamber have a fixed area, which the tubing system does not include.
Kaiser et al. (U.S. Patent No. 10,131,876, issued November 20, 2018, filed October 20, 2016, and claiming priority to PCT Patent Application No. PCT/EP2015/058817, filed April 23, 2015) disclose manufacture of gene-modified T cells, also using the single device CliniMACS Prodigy®, which is a single use closed sterile tubing system (abstract and columns 2-3), which is not deemed to have a fixed area.  This is in contrast with the claimed invention which requires that the cell culture chamber have a fixed area, which the tubing system does not include.
Crisman et al. (U.S. Patent No. 10,428,351, issued October 1, 2019 and filed November 4, 2015) disclose methods for production of cell processing for us in adoptive cell therapy (abstract).  Crisman discloses that the production takes place using a rigid centrifugation system having a variable volume defined by end wall, side wall, and a movable membrane (column 2).  This is in contrast with the claimed invention which requires that the cell culture chamber have a fixed area, which the variable volume centrifugation system does not include.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636